Brown, J.
It is contended that the deed is void under the authority of Hobbs’ case, 128 N. C., 46. The instrument construed in that case is unlike this in every respect. This is an absolute conveyance of so many trees marked and branded, and contains no clause limiting the time within which they may be removed. It is possible the courts may so construe the meaning of the deed as to require the grantee or those claiming under him to remove the trees within some reasonable time. Bunch v. Lumber Co., 134 N. C., 116. But as it is plain that the time within which the defendant may enter and remove the trees has not yet expired, the injunction was properly dissolved.
If the plaintiff desires to clear the land, he may give the six months’ notice required in the instrument and compel the removal of the trees, or he may deaden them with impunity.
Affirmed.